
	
		I
		111th CONGRESS
		2d Session
		H. R. 5431
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Wu) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend section 17 of the Richard B. Russell National
		  School Lunch Act to promote health and wellness in child care, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Start Healthy Habits Early
			 Act.
		2.Child and adult
			 care food programSection 17
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is
			 amended—
			(1)in subsection (a),
			 by striking (a) Grant
			 Authority and all that follows through the end of
			 paragraph (1) and inserting the following:
				
					(a)Program purpose,
				grant authority, and institution eligibility
						(1)In
				general
							(A)Program
				purposeThe purpose of the program authorized under this section
				is to provide aid to child and adult care institutions for the provision of
				nutritious foods that contribute to the wellness, healthy growth, and
				development of young children, and the health and wellness of older adults and
				chronically impaired disabled persons.
							(B)Grant
				authorityThe Secretary may carry out a program to assist States
				through grants-in-aid and other means to initiate and maintain nonprofit food
				service programs for children in institutions providing child
				care.
							;
			(2)by striking
			 subsection (g) and inserting the following:
				
					(g)Nutritional
				requirements for meals and snacks served in institutions and family or group
				day care homes
						(1)Definition of
				dietary guidelinesIn this subsection, the term Dietary
				Guidelines means the Dietary Guidelines for Americans published under
				section 301 of the National Nutrition Monitoring and Related Research Act of
				1990 (7 U.S.C. 5341).
						(2)Nutritional
				requirements
							(A)In
				generalExcept as provided in subparagraph (C), reimbursable
				meals and snacks served by institutions, family or group day care homes, and
				sponsored centers participating in the program under this section shall consist
				of a combination of foods that meet minimum nutritional requirements prescribed
				by the Secretary on the basis of tested nutritional research.
							(B)Conformity with
				the dietary guidelines and authoritative science
								(i)In
				generalNot less frequently than once every 10 years, the
				Secretary shall review and, as appropriate, update nutritional requirements for
				meals and snacks served under the program under this section to ensure that the
				meals and snacks—
									(I)are consistent
				with the goals of the most recent Dietary Guidelines; and
									(II)promote the
				health of the population served by the program authorized under this section,
				as indicated by the most recent relevant nutrition science and appropriate
				authoritative scientific recommendations.
									(ii)Cost
				reviewThe review required under clause (i) shall include a
				review of the cost to institutions, family or group day care homes, and
				sponsored centers, resulting from the updated nutritional requirements under
				this subparagraph for meals and snacks served under the program under this
				section.
								(iii)Regulations
									(I)Proposed
				ruleNot later than 18 months after the completion of the review
				of the nutritional requirements under clause (i), the Secretary shall
				promulgate proposed regulations to update the nutritional requirements for
				meals and snacks served under the program under this section.
									(II)ConsiderationIn
				promulgating proposed regulations under subclause (I), the Secretary shall
				demonstrate consideration for the financial and administrative impact to
				institutions, family or group day care homes, and sponsored centers resulting
				from any proposed changes to the nutritional requirements for meals and snacks
				in the regulations.
									(C)Exceptions
								(i)Special dietary
				needsThe minimum nutritional requirements prescribed under
				subparagraph (A) shall not prohibit institutions, family or group day care
				homes, and sponsored centers from substituting foods to accommodate the medical
				or other special dietary needs of individual participants.
								(ii)Exempt
				institutionsThe Secretary may elect to waive all or part of the
				requirements of this subsection for emergency shelters participating in the
				program under this section.
								(3)Meal
				serviceInstitutions, family or group day care homes, and
				sponsored centers shall ensure that reimbursable meal service is not used as a
				punishment or reward.
						(4)Fluid
				milk
							(A)In
				generalIf an institution,
				family or group day care home, or sponsored center provides fluid milk as part
				of a reimbursable meal or supplement, the institution, family or group day care
				home, or sponsored center shall provide the milk in accordance with the most
				recent version of the Dietary Guidelines and appropriate authoritative
				scientific recommendations for young children.
							(B)Milk
				substitutesIn the case of children who cannot consume fluid milk
				due to medical or other special dietary needs other than a disability, an
				institution, family or group day care home, or sponsored center may substitute
				for the fluid milk served as part of a reimbursable meal or supplement, a
				nondairy beverage that—
								(i)is
				nutritionally equivalent to fluid milk; and
								(ii)meets nutritional
				standards established by the Secretary, including, among other requirements
				established by the Secretary, fortification of calcium, protein, vitamin A, and
				vitamin D to levels found in cow’s milk.
								(C)Approval
								(i)In
				generalA substitution authorized under subparagraph (B) may be
				made—
									(I)at the discretion
				of, and on approval by, the participating institution, family or group day care
				home, or sponsored center; and
									(II)if the
				substitution is requested—
										(aa)by a medical
				authority; or
										(bb)by the parent or
				legal guardian of a participating child.
										(ii)ExceptionAn
				institution, family or group day care home, or sponsored center that elects to
				make a substitution authorized under this paragraph shall not provide beverages
				other than beverages the State has identified as acceptable substitutes.
								(D)Excess expenses
				borne by institutionA participating institution, family or group
				day care home, or sponsored center shall be responsible for any expenses
				that—
								(i)are incurred by
				the institution, family or group day care home, or sponsored center to provide
				substitutions under this paragraph; and
								(ii)are in excess of
				expenses covered under reimbursements under this Act.
								(5)Nondiscrimination
				policyNo physical segregation or other discrimination against
				any child shall be made because of the inability of the child to pay, nor shall
				there be any overt identification of any such child by special tokens or
				tickets, different meals or meal service, announced or published lists of
				names, or other means.
						(6)Use of abundant
				and donated foodsTo the maximum extent practicable, each
				institution shall use in its food service foods that are—
							(A)designated from
				time to time by the Secretary as being in abundance, either nationally or in
				the food service area; or
							(B)donated by the
				Secretary;
							(7)WaterParticipating
				institutions, family or group day care homes, and sponsored centers shall make
				available to children, as nutritionally appropriate, potable water throughout
				the day, including at meal times.
						;
				and
			(3)by adding at the
			 end the following:
				
					(u)Promoting health
				and wellness in child care
						(1)In
				generalThe Secretary shall assist participating institutions,
				family or group day care homes, and sponsored centers through technical
				assistance and guidance, and competitive grants for the purpose of promoting
				the health and nutrition of children in child care settings.
						(2)Technical
				assistance and guidance
							(A)NutritionFrom
				funds made available under subparagraph (C), the Secretary shall provide
				technical assistance and guidance to institutions, family or group day care
				homes, and sponsored centers, participating in the program under this section
				to support compliance with the nutrition requirements described in subsection
				(g), which shall include technical assistance and guidance with respect
				to—
								(i)menu
				planning;
								(ii)interpretation of
				nutrition labels; and
								(iii)food preparation
				and purchasing guidance to produce meals and snacks that—
									(I)are consistent
				with the goals of the most recent Dietary Guidelines for Americans published
				under section 301 of the National Nutrition Monitoring and Related Research Act
				of 1990 (7 U.S.C. 5341) (in this subsection referred to as the Dietary
				Guidelines); and
									(II)promote the
				health of the population served by the program under this section, as
				recommended by authoritative scientific rec­om­men­da­tions.
									(B)Wellness
				promotionNot later than January 1, 2012, in consultation with
				the Secretary of Health and Human Services, the Secretary shall provide
				technical assistance and guidance, such as a handbook, to assist State agencies
				and institutions, family and group day care homes, and sponsored centers,
				participating in the program under this section to—
								(i)promote access to
				foods that are recommended for consumption by the most recent Dietary
				Guidelines;
								(ii)encourage
				opportunities for age-appropriate physical activity in quantities and at levels
				recommended by the most recent Dietary Guidelines and the Secretary of Health
				and Human Services and provide information on—
									(I)the importance of
				regular age-appropriate physical activity for health and well-being based on
				authoritative scientific recommendations; and
									(II)best practices
				for physical activity plans in child care settings;
									(iii)encourage
				age-appropriate electronic media use by children based on authoritative
				scientific recommendations and provide information on—
									(I)the importance of
				age-appropriate use, including limitations, of electronic media; and
									(II)best practices
				for implementation of such recommendations in child care settings; and
									(iv)encourage the
				involvement of parents in nutrition and wellness initiatives for
				children.
								(C)Additional
				informationIn consultation
				with the Secretary of Health and Human Services, the Secretary shall provide
				educational materials (such as pamphlets, or other printed materials) to State
				agencies and institutions, family and group day care homes, and sponsored
				centers participating in the program under this section regarding common
				food-related choking hazards and guidance on avoiding food choking in young
				children.
							(D)Funding
								(i)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this paragraph $10,000,000, to remain available until
				expended.
								(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				clause (i), without further appropriation.
								(3)Competitive
				grants
							(A)Grants to state
				agenciesFrom the funds made available under subparagraph (G),
				the Secretary shall award grants, on a competitive basis, to State agencies
				participating in the program under this section for the purpose of promoting
				health and nutrition in child care settings.
							(B)PriorityIn
				awarding grants under this paragraph, the Secretary shall give priority to
				State agencies administering projects under the program that carry out each of
				the authorized uses of funds described in subparagraph (C)(ii).
							(C)Uses of
				funds
								(i)Required
				usesA State agency receiving a grant under this paragraph shall
				use not less than 50 percent of such grant funds to award subgrants to
				institutions, including sponsoring organizations, for the purpose of carrying
				out the activities described in clause (ii).
								(ii)Authorized
				usesIn addition to such other activities as the Secretary
				determines to be appropriate, State agencies and institutions may use funds
				received under this paragraph for activities that—
									(I)promote nutrition
				and physical activity in child care settings that reflect—
										(aa)the
				recommendations of the most recent version of the Dietary Guidelines;
				and
										(bb)authoritative
				scientific recommendations;
										(II)provide technical
				assistance and training to sponsors and providers of child care centers and
				family or group day care homes in implementing State or local initiatives
				designed to improve the health and nutrition of children in child care
				settings;
									(III)perform outreach
				campaigns on the State or local level that are designed to increase access to
				the program in underserved areas and populations, including subsidized child
				care providers; and
									(IV)make innovative
				use of technology to provide training and education to promote the nutrition,
				physical activity, and health of children.
									(D)ApplicationTo
				be eligible to receive a grant under this paragraph, a State agency shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, which shall
				include—
								(i)a
				plan to promote child care settings that encourage healthful behaviors,
				including improvements to the quality of meals and snacks provided in
				institutions, family or group day care homes, and sponsored centers; and
								(ii)a
				description of—
									(I)the procedures by
				which the State agency will use the grant to award subgrants to institutions;
				and
									(II)the criteria that
				the State agency will use in awarding such subgrants.
									(E)ReportingAny
				State agency receiving a grant under this paragraph shall submit a report to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary may require that, at a minimum, shall include—
								(i)a
				description of the activities supported with funds under this paragraph;
								(ii)the progress of
				implementing the activities; and
								(iii)the outcome of
				the activities.
								(F)Best
				practicesThe Secretary shall provide to State agencies and
				institutions best practices for implementing effective nutrition and wellness
				initiatives, including best practices for implementing the activities supported
				with funds under this paragraph.
							(G)Funding
								(i)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this paragraph $25,000,000 to remain available until
				expended to carry out this paragraph to remain available until expended.
								(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this paragraph the funds transferred under
				clause (i) without further
				appropriation.
								.
			
